Title: From Alexander Hamilton to John Adlum, 19 July 1799
From: Hamilton, Alexander
To: Adlum, John


          
            Sir,
            N. York July 19th. 1799—
          
          I have received your letter of the 15th. inst.
          You will direct the Officers to make out returns of the deficient Articles for their troops, which you will forward to Colonel Ebenezer Stevens at this place who will take care to have them furnished—
          With great consideration &c
           Major Adlum 
        